Citation Nr: 0903456	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-22 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1993 and in the Army National Guard until January 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the above claim.  In August 
2007, the Board remanded this claim to the RO for additional 
development.  

The most recent power of attorney associated with the 
veteran's file is dated in October 2004, and appoints a 
private attorney as the veteran's representative.  In June 
2007, the veteran was afforded a personal hearing before the 
undersigned.  A transcript of the hearing is of record.  At 
that time the veteran indicated that he wished to revoke the 
power of attorney for the private attorney on file.  Although 
the VA Appeals Management Office issued a supplemental 
statement of the case in October 2008 with a copy to the 
Veterans of Foreign Wars, the veteran did not file a VA Form 
21-22 or VA Form 21-22a designating another individual or 
accredited service organization as his representative.  Thus, 
the veteran is unrepresented in this claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran claims that his multiple sclerosis was manifested 
in 1998 or 1999.  The Board notes that during active service, 
he had complaints of headache (March 1991), a stiff neck and 
headache (April 1991), and pain in the lateral side of the 
right ankle (April 1993).  During his service in the National 
Guard, he complained of difficulty seeing at night while 
driving (July 1998) and of pain and swelling in the right 
thumb (May 1999).  A  private examiner has reported in a 
February 2004 statement that the veteran was diagnosed with 
multiple sclerosis about two to two and one half years prior, 
has been having symptoms for five years and that he probably 
had the disease process even longer than five years.  

The Board remanded this claim for additional development in 
August 2007, to include having the veteran examined by a 
neurologic specialist, and obtaining an opinion regarding the 
date of onset of the veteran's multiple sclerosis.  The 
medical examination obtained, dated in August 2008, did not 
provide the opinion specifically requested by the Board.  The 
examiner merely stated that multiple sclerosis was diagnosed 
in August 2002, which was already documented in the record.  
The examiner did not offer an opinion as to the onset of the 
symptoms of multiple sclerosis.  Additionally, it is not 
ascertainable from the examination report whether the 
examiner is a neurological specialist.  The Board must return 
this claim as the action taken fails to comply with the 
Board's remand directives.  The veteran has a right to 
performance of the Board's remand.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998); 38 C.F.R. § 4.2 (2008).  

Also, in September 2007 the veteran was asked to provide a 
release for his treatment records from Dr. Gammon.  He 
responded that Dr. Gammon did not understand his condition 
and referred him to Dr. Benjamin.  Regardless, the Board 
finds that records from Dr. Gammon could be relevant to the 
claim and should be obtained on remand.  Also, although some 
records were obtained from Dr. Benjamin, his initial 
treatment records of the veteran from August 2002 were not 
included.  These should be obtained.  As the case must be 
remanded for the foregoing reasons, additional efforts should 
be undertaken to obtain the veteran's treatment records from 
the Medical University of South Carolina and any records 
associated with a Workers' Compensation award.

The appellant is hereby notified that it is his 
responsibility to report for any examination that may be 
scheduled, and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records for 
multiple sclerosis from Jeff A. 
Benjamin, D.O., including his initial 
consultation on August 22, 2002 and all 
follow-up treatment; from the Medical 
University of South Carolina; and from 
Dr. Gammon, including, but not limited 
to, all records dated in 2002.  

In requesting these treatment records, 
it should be emphasized that actual 
treatment records, as opposed to 
summaries, are required.

2.  Make arrangements to obtain any 
records relating to the Workers' 
Compensation claim filed by the veteran.  
Any assistance by the appellant in 
obtaining such records should be 
requested if necessary.

3.  Thereafter, arrange for a specialist 
in neurological diseases to review the 
claims folder.  The doctor should 
indicate in the report that the claims 
file was in fact reviewed in conjunction 
with the examination.  

The doctor is requested to provide an 
opinion as to the date of onset of the 
veteran's multiple sclerosis.  

The doctor should state whether it is at 
least as likely as not that multiple 
sclerosis had its onset during active 
service from March 1990 to September 
1993, or within seven years after the 
veteran's separation from service on 
September 13, 1993.  

Complete rationale, including a 
discussion of the facts and the medical 
principles involved, should be provided.  

4.  Finally, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


